DOWDELL, J.
A motion to dismiss a bill for want of equity should be sustained only when, after admitting all the facts apparent upon the face of the bill, whether well or illy pleaded, the complainant can 'have no relief, and the bill, for the purpose of such a motion, will be considered as already amended if it is apparent upon a proper statement of the facts and appropriate prayer equitable relief may be obtained.—Brown’s Admrs. v. Mize, 119 Ala. 10; Seals v. Robinson & Co., 75 Ala. 368; Bell, Admr., v. Montgomery Light Co., 103 Ala. 275. Admitting the facts apparent upon, the face of the present bill, though open to attack by demurrer, the wrong complained of and the relief sought come clearly within the jurisdiction of a court of equity. The bill, therefore, when considered as amended on the motion to dismiss, was not without equity.—Lide v. Hadley, 36 Ala. 627; S. & N. A. R. R. Co. v. Highland . Ave. & B. R. R. Co., 98 Ala. 407.
The demurrer to the bill, although it contained thirty-one different grounds or assignments, waisi single and *269directed to the whole bill. A decree sustaining any one ground of the demurrer is none the less a decree sustaining the demurrer. — Tatum v. Tatum, 111 Ala. 209. The court below sustained the demurrer in the present case on several grounds. The decree on the demurrer being in favor of respondent he cannot complain on op-peal.—Watson v. Jones Bros., 121 Ala. 579; Ferris v. Hoglan, Ib. 240; Cottingham v. Creely, 123 Ala. 479.
We find no reversible error in the record, and the decree of the court is affirmed.
Affirmed.